DREW, Justice.
This is an appeal from a final decree of the Circuit Court of Dade County, Florida, validating $2,680,000.00 Waterworks Revenue Bonds of the City of North Miami Beach, Florida.
We find ample authority in the City to issue the bonds in question. We hold that all procedural and jurisdictional requirements have been complied with in the issuance and validation of said bonds.
The contention of appellants that the bonds may be issued only after a favorable vote by the freeholders, as provided by Section 6 of Article IX of the Florida Constitution, F.S.A., has long been decided contrary to their contention. State v. City of Miami, 113 Fla. 280, 152 So. 6, and numerous other cases.
The only other question raised which requires any comment has been heretofore decided adversely to appellants’ contention in Town of Riviera Beach v. State, Fla., 53 So.2d 828.
Affirmed.
HOBSON, C. J., and TERRELL, THOMAS, SEBRING and MATHEWS, JJ., concur.
ROBERTS, J., not participating.